 1 THOMAS H. L. SELBY (pro hac vice)
   DAVID M. KRINSKY (pro hac vice)
 2 ADAM D. HARBER (pro hac vice)
   CHRISTOPHER J. MANDERNACH (pro hac vice)
 3 SARAH L. O’CONNOR (pro hac vice)
   DEBMALLO SHAYON GHOSH (SBN 313628)
 4 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
 5 Washington, D.C. 20005
   Telephone: (202) 434-5000
 6 Facsimile: (202) 434-5029
   E-mail: tselby@wc.com
 7 E-mail: dkrinsky@wc.com
   E-mail: aharber@wc.com
 8 E-mail: cmandernach@wc.com
   Email: soconnor@wc.com
 9 E-mail: sghosh@wc.com

10 STEPHEN E. TAYLOR (SBN 058452)
   TAYLOR & PATCHEN, LLP
11 One Ferry Building, Suite 355
   San Francisco, CA 94111
12 Telephone: (415) 788-8200
   Facsimile: (415) 788-8208
13 E-mail: staylor@taylorpatchen.com

14 Attorneys for Defendant DROPBOX, INC.

15                     IN THE UNITED STATES DISTRICT COURT FOR THE

16                          NORTHERN DISTRICT OF CALIFORNIA

17                                 OAKLAND DIVISION

18
     SYNCHRONOSS TECHNOLOGIES, INC.,         Case No.: 4:16-cv-00119-HSG-KAW
19
          Plaintiff,                         [PROPOSED] ORDER GRANTING THE
20                                           UNOPPOSED MOTION TO WITHDRAW
     v.                                      STEPHEN E. TAYLOR AS COUNSEL
21                                           FOR DEFENDANT DROPBOX, INC.
     DROPBOX, INC.,
22
          Defendant.                         Honorable Haywood S. Gilliam, Jr.
23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW STEPHEN E. TAYLOR AS
             COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
 1         Having considered the Unopposed Motion to Withdraw Stephen E. Taylor as counsel of

 2 record for Defendant Dropbox, Inc. in this matter, the motion is hereby GRANTED.

 3

 4         IT IS SO ORDERED.

 5
              11/6/2019
 6 DATED: __________________               ____________________________________________
                                              HONORABLE HAYWOOD S. GILLIAM, JR.
 7
                                              UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1.
     [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW STEPHEN E. TAYLOR AS
             COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
